PFR CURIAM:
*4Claimant, Mary Hodges, seeks an award from the Department of Health and Human Resources for property loss sustained when she was admitted as a patient at Huntington State Hospital on May 15, 1992, in Huntington, West Virginia, Cabell County.
From the evidence adduced at the hearing on March 25, 1993, it appears that the claimant was admitted as a patient at Huntington State Hospital in May 15,1992, and was discharged on May 15, 1992. At the time of her admission, her possessions were inventoried and placed into a yellow envelope. She was given her purse, her clothes, and her hairbrush to keep on her person. At the time of discharge, the staff at the hospital returned her sunglasses and a bottle of perfume to her, but stated that they could not locate the remainder of her belongings, which consisted of the following:
1 mens’ Citizen watch (valued at $150.00)
1 Barbie watch (valued at $50.00)
1 gold wedding band (valued at $50.00)
1 Harley Davidson ring (valued at $25.00)
1 silver necklace (valued at $25.00)
$3.16 in coins
$88.00 in currency
Although there was a signed “Waiver of Responsibility” admitted into evidence which purports to relieve the hospital for any liability for lost or damaged articles of clothing of the patient, the claimant stated that she never signed this waiver. The claimant’s signature was not on the form.
The Court finds, after reviewing the record, that the claimant has established that her belongings were taken from her by personnel at the hospital and that these belongings were not returned to her upon her discharge from the hospital. The claimant was entitled to receive the personal property taken from her by the hospital personnel. It is the opinion of the Court that the claimant may recover the fair and reasonable value of her personal property which the Court has determined to be the amount of $400.00.
Therefore, the Court is of the opinion to and does grant an award to the claimant in the sum of $400.00.
Award of $400.00.
Judge Webb did not participate in the hearing or decision of this claim.